—In a proceeding pursuant to Family Court Act § 1012 (e) (iii), the mother appeals from an order of the Family Court, Orange County (Ludmerer, J.), entered May 8, 1989, which determined that she had sexually abused and neglected her children.
Ordered that the order is affirmed, without costs or disbursements.
*368Contrary to the appellant’s claim, there was sufficient corroboration of the out-of-court statements of her children regarding sexual abuse by her (see, Matter of Nicole V., 71 NY2d 112, 119-123; Matter of Nassau County Dept. of Social Servs. (Erika K.) v Steven K., 176 AD2d 326; Matter of Faith AA., 139 AD2d 22, 24; Matter of Linda K., 132 AD2d 149, 154-159). Sullivan, J. P., Joy, Hart and Krausman, JJ., concur.